DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1 recites, in part:

“…after a common camera, which does not have its own intelligent analysis function, accesses the surveillance platform, selecting, from the plurality of intelligent analysis devices, a first target intelligent analysis device to be bound to the common camera based on the status information of the plurality of intelligent analysis devices, the application information deployed on the plurality of intelligent analysis devices, and a distance between the common camera and each of the plurality of intelligent analysis devices; and
sending, to the first target intelligent analysis device, a command for binding the common camera.”

Claim 7 recites, in part:
“…receiving, by the intelligent analysis device, a command sent by the surveillance platform for binding a common camera, wherein the common camera does not have its own intelligent analysis function and wherein the intelligent analysis device is selected to bind the common camera based on the status information and a distance between the intelligent analysis device and the common camera, and sending a video stream request to the common camera; and
receiving, by the intelligent analysis device, a video stream sent by the common camera, and analyzing and processing the received video stream.”

Independent claim 17 recites similar features.

The features presented above are neither anticipated nor made obvious by the closest prior art of record (Le et al. (WO 2017/166119 A1) and Beuhler et al. (US 2007/0177023 A1)).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 9-10 of the remarks, filed 06/21/2022, have been fully considered and are persuasive.  All rejections have been withdrawn.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/Primary Examiner, Art Unit 2425